Case 20-06831-RLM-13   Doc   Filed 05/27/21   EOD 05/27/21 14:38:57   Pg 1 of 9
Case 20-06831-RLM-13   Doc   Filed 05/27/21   EOD 05/27/21 14:38:57   Pg 2 of 9
Case 20-06831-RLM-13   Doc   Filed 05/27/21   EOD 05/27/21 14:38:57   Pg 3 of 9
Case 20-06831-RLM-13   Doc   Filed 05/27/21   EOD 05/27/21 14:38:57   Pg 4 of 9
Case 20-06831-RLM-13   Doc   Filed 05/27/21   EOD 05/27/21 14:38:57   Pg 5 of 9
Case 20-06831-RLM-13   Doc   Filed 05/27/21   EOD 05/27/21 14:38:57   Pg 6 of 9
Case 20-06831-RLM-13   Doc   Filed 05/27/21   EOD 05/27/21 14:38:57   Pg 7 of 9
Case 20-06831-RLM-13   Doc   Filed 05/27/21   EOD 05/27/21 14:38:57   Pg 8 of 9
 Case 20-06831-RLM-13           Doc     Filed 05/27/21    EOD 05/27/21 14:38:57         Pg 9 of 9




                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 In Re:                                           Case No. 20-06831-RLM-13

 Debra Sue Stepp, fka Debra Sue Haddad, fka
 Debra Sue Haddad-Stepp, fka Debra Sue            Chapter 13
 Phillips

 Debtor                                           Judge Robyn L. Moberly

                                 CERTIFICATE OF SERVICE

I certify that on May 27, 2021, a copy of the foregoing Notice of Postpetition Mortgage Fees,
Expenses, and Charges was filed electronically. Notice of this filing will be sent to the following
party/parties through the Court’s ECF System. Party/parties may access this filing through the
Court’s system:

          Jerry E. Smith, Debtor’s Counsel
          jerry@debtlaw.us

          Ann M. DeLaney, Trustee
          ECFdelaney@trustee13.com

          Office of the U.S. Trustee
          ustpregion10.in.ecf@usdoj.gov

I further certify that on May 27, 2021, a copy of the foregoing Notice of Postpetition Mortgage
Fees, Expenses, and Charges was mailed by first-class U.S. Mail, postage prepaid and properly
addressed to the following:

          Debra Sue Stepp, Debtor
          4275 E 71st St
          Indianapolis, IN 46220

                                                  Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor
